711 N.W.2d 37 (2006)
474 Mich. 1075
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terese KEGLER, Defendant-Appellant.
Docket No. 129839, COA No. 255637.
Supreme Court of Michigan.
March 8, 2006.
On order of the Court, the application for leave to appeal the September 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.